55 E. 52nd Street New York, NY 10055 Tel 212.810.5300 www.blackrock.com May 24, 2010 VIA EDGAR Sonia Barros (Mail Stop 3010) Special Counsel United States Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C.20549 Re: Comments to Form 10-K for the Year Ended December 31, 2008 and Filed on March 30, 2009, Form 10-Qs for the quarterly periods ended March 31, 2009 and June 30, 2009 for BlackRock Global Horizons I L.P. Dear Ms. Barros: Thank you for your comment letter dated May 10, 2010 addressed to me, Michael Pungello, Chief Financial Officer of BlackRock Investment Management, LLC (the “General Partner”) regarding the Form 10-K for the year ended December 31, 2008 (the “2008 Form 10-K”) and filed on March 30, 2009(the “2009 Form 10-K” and collectively the “Form 10-Ks”) and the Form 10-Qs for the quarterly periods ended March 31, 2009 and June 30, 2009 (individually, the “2009 Form 10-Q,” collectively, the “2009 Form 10-Qs”) for BlackRock Global Horizons I L.P. (the “Partnership”) (File No. 000-23240).Defined terms used herein and not otherwise defined have the meanings given them in the Form 10-Ks or the 2009 Form 10-Qs, as applicable. Your remaining comment is set forth below in italics, with our response immediately following. 1. We note your response to the fourth bullet point in our prior comment 1.Please tell us the reasons and considerations for your termination of Aspect Capital Limited as a trading advisor.Please tell us what the revised disclosure would look like and confirm that you will provide similar disclosure in future filings. Response: In our previous response letter dated October 27, 2009, we respectfully submitted that terminations of Trading Advisors occur in the ordinary course of the Partnership’s business.The General Partner periodically reviews performance, changes in market conditions, trading style, trading strategies and other factors in determining whether to increase or decrease an allocation to a particular Trading Advisor, as well as whether to May 24, 2010
